Citation Nr: 0608879	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $1,547.00.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2004 decision of the 
Committee on Waivers of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The veteran was at fault in creating this overpayment by 
falsely reporting medical expense information to VA and by 
failing to return a large retroactive check issued to him by 
VA.

2.  VA was not at fault in creating this overpayment.

3.  The recovery of the indebtedness did not nullify the 
objective for which benefits were intended, and the veteran 
would have been unjustly enriched if the benefits were not 
recovered, since failure to make restitution would have 
resulted in unfair gain to the veteran.

4. The veteran did not change his position to his detriment, 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5. There is no financial hardship in this case.


CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of an 
overpayment of pension debt in the amount of $1,547.00 have 
not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

When the veteran filed his request for waiver of overpayment 
in August 2003, he did not challenge the validity of the debt 
or the amount in question, but sought a waiver of the debt.  
The veteran was paid non-service connected pension at a rate 
between $193.00 and $194.00 higher for eight months due to a 
statement he submitted to VA with a mistake as to the amount 
he paid for private medical insurance.  An overpayment of 
$1,547.00 was created by the RO's payment to the veteran.  
Because the veteran has not challenged the validity or the 
amount of the debt, the Board will adjudicate the waiver 
issue without addressing the creation of the debt.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); VAOPGCPREC 
6-98.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  See 
generally 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962-1.965.  
Under the criteria set out in 38 U.S.C.A. § 5302(c), the law 
precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist:  
(1) fraud, (2) misrepresentation, or (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Consequently, 
before the Board may determine whether equity and good 
conscience affords the veteran a waiver, the Board must first 
determine whether there was an indication of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
connection with the claim.

The Board's review of the record reflects that the May 2004 
Committee decision denied the veteran's request for a waiver 
of indebtedness in the amount of $1,547.00.  The veteran's 
actions were found to be free of fraud, misrepresentation or 
bad faith.  The Board agrees with that preliminary finding.  

Having determined that there was no fraud, misrepresentation, 
or bad faith on the veteran's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) requires consideration 
of each of the following factors, which are not intended to 
be all inclusive:  (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a).

The first element to consider is the fault of the debtor and 
whether actions of the debtor contribute to creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  In this case, the veteran 
was at fault in the creation of the overpayment by virtue of 
his providing incorrect information to the RO.  While the 
Board notes that the veteran immediately informed the RO of 
his mistake and asked that the necessary adjustment be made 
to prevent an overpayment, a check in the amount of $1200.00 
had already been issued and the veteran's monthly payments 
had already been adjusted.  In addition, the veteran was at 
fault in the creation of the overpayment by virtue of his 
acceptance of benefits to which he was not entitled.  The 
veteran was notified by telephone in February 2003 that the 
adjustment would create an overpayment.  There is no 
indication that the veteran returned the $1200 check.  
Therefore, the Board finds that the veteran was solely at 
fault in causing the debt in this case.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2). As the overpayment 
was caused solely by incorrect information provided by the 
veteran, the Board finds that the VA was not at fault in 
causing this debt.

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities." 38 C.F.R. § 1.965(a)(3).  In 
this respect, the Board notes that from June to November 2003 
the veteran's benefits were reduced to collect the debt 
created.  Thus, the debt has been repaid.  The record does 
not show that financial hardship was endured during the 
repayment of the debt or that the veteran was deprived of the 
basic necessities.   Since recovery of the overpayment has 
already been completed, there is no issue as to whether it 
would cause the veteran undue hardship.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  See 38 C.F.R. § 1.965(a)(4).  The Board finds 
that recovery of the overpayment did not defeat the purpose 
of the VA pension program which is intended to provide 
financial support to disabled veterans but also requires 
complete and accurate disclosure from the pension recipients.   

The fifth and sixth elements concern whether the veteran's 
failure to repay this debt would result in unjust enrichment, 
38 C.F.R. § 1.965(a)(5), and whether the veteran relinquished 
any right or incurred any legal obligation as a result of his 
reliance on the unwarranted VA benefit, 38 C.F.R. § 
1.965(a)(6).  The Board notes that the failure of the 
Government to insist upon its right to repayment of this debt 
would result in the veteran's unjust enrichment at the 
expense of the Government, and that, although it is clearly 
detrimental for the veteran to owe the Government money, he 
did not, according to the available record, change his 
position to his detriment as a result of the award of 
$1,547.00.  He was fully aware that he was not entitled to 
the payments and should not have relied on such payments in 
order to meet expenses or incur additional expenses.

The Board concludes that recovery of the overpayment in 
question would not be against the principles of equity and 
good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
was not unfair to recover the assessed overpayment in the 
amount of $1,547.00.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for a waiver of 
recovery.  See 38 C.F.R. § 1.965.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA notification procedures, however, do not apply in 
waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  It is significant to note that chapter 53 of title 
38, U.S. Code (which governs waiver requests) contains its 
own decision notice provisions.  All relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $1,547.00 is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


